Exhibit 10.3

PURCHASE AGREEMENT
 
This Purchase Agreement (this “Agreement”) is dated as of November 10, 2015, by
and between Ascent Solar Technologies, Inc., a Delaware corporation (the
“Company”), and Redwood Management, LLC, a Florida limited liability company
(the “Investor”).
 
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company wishes to sell to the Investor, and the Investor wishes to buy from the
Company, up to Thirty Two Million Two Hundred Thousand Dollars ($32,200,000) of
the Company's common stock, par value $0.0001 per share (the "Common Stock").
The shares of Common Stock to be purchased hereunder are referred to herein as
the "Purchase Shares."
 
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1    Definitions. In addition to the terms defined elsewhere in this Agreement
the following terms have the meanings set forth in this Section 1.1:


“Available Amount” means, initially, Thirty Two Million Two Hundred Thousand
Dollars ($32,200,000) in the aggregate, which amount shall be reduced by the
Purchase Amount each time the Investor purchases shares of Common Stock pursuant
to Section 2.1 hereof.
 
“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.
 
“Business Day” means any day on which the Principal Market is open for trading,
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.
 
“Closing Sale Price” means, for any security as of any date, the last closing
sale price for such security on the Principal Market as reported by the
Principal Market.
 
“Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third

1

--------------------------------------------------------------------------------




parties. Confidential Information shall not, however, include any information
which (i) was publicly known and made generally available in the public domain
prior to the time of disclosure by the disclosing party; (ii) becomes publicly
known and made generally available after disclosure by the disclosing party to
the receiving party through no action or inaction of the receiving party; (iii)
is already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.
 
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
 
“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.
 
“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program, or any similar program hereafter
adopted by DTC performing substantially the same function.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
  
“Maturity Date” means the first day of the month immediately following the
thirty-six (36) month anniversary of the Commencement Date.
 
“PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
twentieth (20th) Business Day immediately prior to the filing of any
post-effective amendment to the Registration Statement (as defined herein) or
New Registration Statement (as such term is defined in the Registration Rights
Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following, the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).
 
“Person” means an individual or entity including but not limited to any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
 

2

--------------------------------------------------------------------------------




“Principal Market” means The NASDAQ Capital Market (or any nationally recognized
successor thereto); provided, however, that in the event the Company’s Common
Stock is ever listed or traded on The NASDAQ Global Market, The NASDAQ Global
Select Market, the New York Stock Exchange, the NYSE MKT, the NYSE Arca, the OTC
Bulletin Board, or the OTCQX or OTCQB operated by the OTC Markets Group, Inc.
(or any nationally recognized successor to any of the foregoing), then the
“Principal Market” shall mean such other market or exchange on which the
Company’s Common Stock is then listed or traded.
 
“Purchase Amount” means, with respect to any Purchase made hereunder, the
portion of the Available Amount to be purchased by the Investor pursuant
to Section 2.1 hereof.
 
“Purchase Date” means, with respect to any Purchase made pursuant to Section
2.1 hereof, the Business Day on which the Investor receives by 5:30 p.m.,
Eastern time, of such Business Day a valid Purchase Notice that the Investor is
to buy Purchase Shares pursuant to Section 2.1 hereof.
 
“Purchase Price” means, with respect to any Purchase made pursuant to Section
2.1 hereof, 80% of the average of the two (2) lowest VWAPs of the Company’s
Common Stock during the ten (10) previous Business Days ending on the Business
Day immediately preceding such Purchase Date.
 
“Purchase Notice” means, with respect to any Purchase pursuant to Section
2.1 hereof, an irrevocable written notice from the Company to the Investor
directing the Investor to buy such applicable amount of Purchase Shares at the
applicable Purchase Price as specified by the Company therein on the Purchase
Date.
 
“Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities” means, collectively, the Purchase Shares and the Commitment Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Subsidiary” means any Person the Company wholly-owns or controls, or in which
the Company, directly or indirectly, owns a majority of the voting stock or
similar voting interest, in each case that would be disclosable pursuant to Item
601(b)(21) of Regulation S-K promulgated under the Securities Act.
 
“Transaction Documents” means, collectively, this Agreement and the schedules
and exhibits hereto, the Registration Rights Agreement and the schedules and
exhibits thereto, and each of the other agreements, documents, certificates and
instruments entered into or furnished by the parties hereto in connection with
the transactions contemplated hereby and thereby.

3

--------------------------------------------------------------------------------




 
“Transfer Agent” means Computershare Investor Services, LLC, the current
transfer agent of the Company, with a mailing address of 8742 Lucent Blvd.,
Suite 225, Highlands Ranch, CO 80129, and any successor transfer agent of the
Company.
 
“VWAP” means, for or as of any date, the dollar volume-weighted average price
for such security on the Principal Market (or, if the Principal Market is not
the principal trading market for such security, then on the principal securities
exchange or securities market on which such security is then traded) during the
period beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New
York time, as reported by Bloomberg through its “HP” function (set to weighted
average) or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
time, and ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or,
if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets
LLC). If the VWAP cannot be calculated for such security on such date on any of
the foregoing bases, the VWAP of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination, recapitalization or other similar transaction during
such period.
ARTICLE II.
PURCHASE AND SALE 
Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:
 
2.1          Commencement of Sales of Common Stock. Upon the satisfaction of the
conditions set forth in Articles VI and VII hereof (the “Commencement” and the
date of satisfaction of such conditions the “Commencement Date”) and thereafter,
the Company shall have the right, but not the obligation, to direct the
Investor, by its delivery to the Investor of a Purchase Notice from time to
time, to purchase Purchase Shares in an amount up to the lesser of (i) One
Million Dollars ($1,000,000) or (ii) three hundred percent (300%) of the average
daily trading volume of the Company’s Common Stock in the ten (10) Business Days
immediately preceding such Purchase Date (each such purchase a “Purchase”), at
the Purchase Price on the Purchase Date; provided, however, that the maximum
amount of a Purchase may be increased, subject to the Investor’s approval. If
the Company delivers any Purchase Notice for a Purchase Amount in excess of the
limitations contained in the immediately preceding sentence, such Purchase
Notice shall be void ab initio to the extent of the amount by which the number
of Purchase Shares set forth in such Purchase Notice exceeds the number of
Purchase Shares which the Company is permitted to include in such Purchase
Notice in accordance herewith, and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Purchase Notice;
provided that the Investor shall remain obligated to purchase the number of
Purchase Shares which the Company is permitted to include

4

--------------------------------------------------------------------------------




in such Purchase Notice. The Company may deliver multiple Purchase Notices to
the Investor so long as at least ten (10) Business Day have passed since the
most recent Purchase was completed. Notwithstanding the foregoing, the Company
shall not deliver any Purchase Notices during the PEA Period.
 
2.2           Payment for Purchase Shares. For each Purchase, the Investor shall
pay to the Company an amount equal to the Purchase Amount with respect to such
Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same Business Day that the Investor receives
such Purchase Shares, if such Purchase Shares are received by the Investor
before 1:00 p.m., Eastern time, or the next Business Day, if such Purchase
Shares are received by the Investor after 1:00 p.m., Eastern time. If the
Company or the Transfer Agent shall fail for any reason or for no reason to
electronically transfer any Purchase Shares as DWAC Shares in respect of a
Purchase within two (2) Business Days following the receipt by the Company of
the Purchase Price therefor in compliance with this Section 2.2, and if on or
after such Business Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Purchase Shares that the Investor anticipated receiving from
the Company in respect of such Purchase, then the Company shall, within three
(3) Business Days after the Investor’s request, either (i) pay cash to the
Investor in an amount equal to the Investor’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Cover Price”), at which point the Company’s obligation to deliver such Purchase
Shares as DWAC Shares shall terminate, or (ii) promptly honor its obligation to
deliver to the Investor such Purchase Shares as DWAC Shares and pay cash to the
Investor in an amount equal to the excess (if any) of the Cover Price over the
total Purchase Price for such Purchase. The Company shall not issue any fraction
of a share of Common Stock upon any Purchase. If the issuance would result in
the issuance of a fraction of a share of Common Stock, the Company shall round
such fraction of a share of Common Stock up or down to the nearest whole share.
All payments made under this Agreement shall be made in lawful money of the
United States of America or wire transfer of immediately available funds to such
account as the Company may from time to time designate by written notice in
accordance with the provisions of this Agreement. Whenever any amount expressed
to be due by the terms of this Agreement is due on any day that is not a
Business Day, the same shall instead be due on the next succeeding day that is a
Business Day.
 
2.3          [Intentionally omitted]
 
2.4          Compliance with Rules of Principal Market.
 
(a)          Exchange Cap. Subject to Section 2.4(b) below, the Company shall
not issue or sell any shares of Common Stock pursuant to this Agreement, and the
Investor shall not purchase or acquire any shares of Common Stock pursuant to
this Agreement, to the extent that after giving effect thereto, the aggregate
number of shares of Common Stock that would be issued pursuant to this Agreement
would exceed the maximum number of shares of Common Stock that the Company may
issue pursuant to this Agreement and the transactions contemplated hereby
(taking into account all shares of Common Stock issued or issuable pursuant to
any transaction or series of transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The NASDAQ

5

--------------------------------------------------------------------------------




Stock Market) without (1) breaching the Company’s obligations under the
applicable rules of The NASDAQ Stock Market or (2) obtaining stockholder
approval under the applicable rules of The NASDAQ Stock Market (the “Exchange
Cap”), unless and until the Company elects to solicit stockholder approval of
the transactions contemplated by this Agreement and the stockholders of the
Company have in fact approved the transactions contemplated by this Agreement in
accordance with the applicable rules and regulations of The NASDAQ Stock Market,
and the Certificate of Incorporation and Bylaws of the Company. For the
avoidance of doubt, the Company may, but shall be under no obligation to,
request its stockholders to approve the transactions contemplated by this
Agreement; provided, that if stockholder approval is not obtained in accordance
with this Section 2.4(a), the Exchange Cap shall be applicable for all purposes
of this Agreement and the transactions contemplated hereby at all times during
the term of this Agreement (except as set forth in Section 2.4(b) below).
 
(b)        General. The Company shall not issue any shares of Common Stock
pursuant to this Agreement if such issuance would reasonably be expected to
result in (A) a violation of the Securities Act or (B) a breach of the rules and
regulations of The NASDAQ Stock Market. The provisions of this Section 2.4 shall
be implemented in a manner otherwise than in strict conformity with the terms
hereof only if necessary to ensure compliance with the Securities Act and the
rules and regulations of The NASDAQ Stock Market.
 
2.5          Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates in excess
of the Beneficial Ownership Limitation (as defined below).  Upon the written or
oral request of the Investor, the Company shall promptly (but not later than 24
hours) confirm orally or in writing to the Investor the number of shares of
Common Stock then outstanding. The Investor and the Company shall each cooperate
in good faith in the determinations required hereby and the application hereof.
The Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error. The “Beneficial Ownership Limitation” shall be
4.99% of the number of shares of the Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock issuable upon a Purchase
by the Investor. The Investor, upon not less than 61 days’ prior notice to the
Corporation, may increase or decrease the Beneficial Ownership Limitation
provisions of this Section 2.5 provided that the Beneficial Ownership Limitation
in no event exceeds 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock upon a Purchase by the Investor and the provisions of this Section 2.5
shall continue to apply. Any such increase or decrease will not be effective
until the 61st day after such notice is delivered to the Company.



6

--------------------------------------------------------------------------------




ARTICLE III.
REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, or except as set forth in the SEC Reports, the Company hereby makes
the following representations and warranties to the Investor:


(a)Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.


(b)Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.


(c)Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and each of the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other

7

--------------------------------------------------------------------------------




than in connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.


(d)No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.


(e)Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.6 of this Agreement, (ii)
the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Securities for
trading thereon in the time and manner required thereby, and (iii) the filing of
Form D with the Commission and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).


(f)Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly

8

--------------------------------------------------------------------------------




and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.


(g)Capitalization. The capitalization of the Company is as set forth on Schedule
3.1(g), which Schedule 3.1(g) shall also include the number of shares of Common
Stock owned beneficially, and of record, by Affiliates of the Company as of the
date hereof. Except as set forth on Schedule 3.1(g), the Company has not issued
any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth on Schedule
3.1(g) and except as a result of the purchase and sale of the Securities, there
are no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investor) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.


(h)SEC Reports; Financial Statements. Except as set forth on Schedule 3.1(h),
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of

9

--------------------------------------------------------------------------------




a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The Company has
ceased to be an issuer subject to Rule 144(i) under the Securities Act, one year
has elapsed from the time the Company has filed current Form 10 information with
the SEC and has filed all required annual and quarterly reports in the preceding
12 months period. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.


(i)Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by this Agreement or as set forth on Schedule
3.1(i), no event, liability, fact, circumstance, occurrence or development has
occurred or exists or is reasonably expected to occur or exist with respect to
the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Business Day prior to the date that this representation is made.


(j)Litigation. Except as may be disclosed in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an

10

--------------------------------------------------------------------------------




“Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.


(k)Labor Relations. No labor dispute exists or, to the knowledge of the Company,
is imminent with respect to any of the employees of the Company, which could
reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(l)Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.



11

--------------------------------------------------------------------------------




(m)Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.


(n)Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and, the payment of which is neither delinquent
nor subject to penalties. Any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.


(o)Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as described in the SEC
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or reasonably be expected to not have a Material
Adverse Effect. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(p)Insurance. Except as set forth on Schedule 3.1(p), the Company and the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage at
least equal to the aggregate Subscription Amount. Neither

12

--------------------------------------------------------------------------------




the Company nor any Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.


(q)Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.


(r)Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof. Except as disclosed in the SEC
Reports, the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and the Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
the Subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms.
The Company’s certifying officers have evaluated the effectiveness of the
disclosure controls and procedures of the Company and the Subsidiaries as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act)

13

--------------------------------------------------------------------------------




of the Company and its Subsidiaries that have materially affected, or is
reasonably likely to materially affect, the internal control over financial
reporting of the Company and its Subsidiaries.


(s)Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Investor shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section 3.1(s) that may be due in connection with the transactions
contemplated by the Transaction Documents.


(t)Reserved.


(u)Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.


(v)Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company or
any Subsidiary.


(w)Listing and Maintenance Requirements. The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.


(x)Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary

14

--------------------------------------------------------------------------------




in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company during the twelve months preceding the date of this Agreement taken
as a whole do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading. The Company acknowledges and agrees that the
Investor is not making or has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2 hereof.


(y)No Integrated Offering. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.


(z)Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, whether or not shown or determined to be due on
such returns, reports and declarations and (iii) has set aside on its books
provision reasonably adequate for the payment of all material taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company or of any
Subsidiary know of no basis for any such claim.


(aa)No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to the Investor.


(ab)Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor any
agent or other person acting on behalf of the Company or any Subsidiary, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or any Subsidiary (or made by any person acting

15

--------------------------------------------------------------------------------




on its behalf of which the Company is aware) which is in violation of law or
(iv) violated in any material respect any provision of FCPA.


(ac)Accountants. The Company’s accounting firm is set forth on Schedule 3.1(cc)
of the Disclosure Schedules. To the knowledge and belief of the Company, such
accounting firm: (i) is a registered public accounting firm as required by the
Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company’s Annual Report for the fiscal year
ending December 31, 2015.


(ad)Reserved.


(ae)No Disagreements with Accountants and Lawyers. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.


(af)Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Investor or any of
its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Investor’s purchase of the Securities. The Company further represents to the
Investor that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.


(ag)Acknowledgment Regarding Investor’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.15 hereof), it is understood and acknowledged by the
Company that: (i) the Investor has not been asked by the Company to agree, nor
has the Investor agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term, (ii)
past or future open market or other transactions by the Investor, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after a closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) the Investor, and counter-parties in “derivative” transactions to which
the Investor is a party, directly or indirectly, may presently have a “short”
position in the Common Stock and (iv) the Investor shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) the Investor may engage in hedging activities at various times during the
period that the Securities are outstanding, and

16

--------------------------------------------------------------------------------




(z) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.


(ah)Regulation M Compliance.  The Company has not, and no one acting on its
behalf has, (i) taken, directly or indirectly, any action designed to cause or
to result in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities, (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Securities, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent in connection with the placement of the
Securities.


(ai)Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted (i) in accordance with the terms of the
Company’s stock option plan and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
the Company’s stock option plan has been backdated. The Company has not granted,
and there is no and has been no Company policy or practice to grant, stock
options prior to, or otherwise coordinate the grant of stock options with, the
release or other public announcement of material information regarding the
Company or its Subsidiaries or their financial results or prospects.


(aj)Office of Foreign Assets Control. Neither the Company nor any Subsidiary nor
any director, officer, agent, employee or affiliate of the Company or any
Subsidiary is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).


(ak)U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Investor’s request.


(al)Bank Holding Company Act. Neither the Company nor any of its Subsidiaries or
Affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.



17

--------------------------------------------------------------------------------




(am)Money Laundering. The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.


(an)DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.


(ao) No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering contemplated hereby, any beneficial owner
of 20% or more of the Company's outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in Rule
405 under the Securities Act) connected with the Company in any capacity at the
time of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.


3.2    Representations and Warranties of the Investor. The Investor hereby
represents and warrants as of the date hereof as follows:
 
(a)          Organization; Authority. The Investor is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Investor of the transactions contemplated by the Transaction Documents have been
duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of the Investor. Each
Transaction Document to which it is a party has been duly executed by the
Investor, and when delivered by the Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Investor, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance,

18

--------------------------------------------------------------------------------




injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


(b)    Investment Purpose.  The Investor is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other Persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting the Investor’s right to sell
the Securities at any time pursuant to the Registration Statement described
herein or otherwise in compliance with applicable federal and state securities
laws).  The Investor is acquiring the Securities hereunder in the ordinary
course of its business.
 
(c)          Accredited Investor Status. The Investor is an "accredited
investor" as that term is defined in Rule 501(a)(3) of Regulation D promulgated
under the Securities Act.
 
(d)          Reliance on Exemptions. The Investor understands that the
Securities may be offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
 
(e)         Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 3.1 above. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.
 
(f)          No Governmental Review. The Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 

19

--------------------------------------------------------------------------------




(g)          Transfer or Sale. The Investor understands that (i) the Securities
may not be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.
 
(h)          Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.
  
(i)           No Short Selling. The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) "short sale" (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Filing of Current Report and Registration Statement. The Company
agrees that it shall, within one (1) Business Day of the execution of this
Agreement, file a Current Report on Form 8-K, including the Transaction
Documents as exhibits thereto, with the Commission within the time required by
the Exchange Act, relating to the transactions contemplated by, and describing
the material terms and conditions of, the Transaction Documents (the “Current
Report”). The Company shall also file with the SEC, within forty-five (45)
calendar days from the date hereof, a new registration statement (the
“Registration Statement”) covering only the resale of the Purchase Shares and
the Commitment Shares, in accordance with the terms of the Registration Rights
Agreement between the Company and the Investor, dated as of the date hereof (the
“Registration Rights Agreement”). The Company shall permit the Investor to
review and comment upon the final pre-filing draft version of the Current Report
at least two (2) Business Days prior to its filing with the SEC, and the Company
shall give reasonable consideration to all such comments. The Investor shall use
its reasonable best efforts to comment upon the final pre-filing draft version
of the Current Report within one (1) Business Day from the date the Investor
receives it from the Company.
 

20

--------------------------------------------------------------------------------




4.2          Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the sale of the Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
all Commitment Shares and all Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.
 
4.3           Listing/DTC. The Company shall promptly secure the listing of all
of the Purchase Shares and Commitment Shares to be issued to the Investor
hereunder on the Principal Market (subject to official notice of issuance) and
upon each other national securities exchange or automated quotation system, if
any, upon which the Common Stock is then listed, and shall use commercially
reasonable best efforts to maintain, so long as any shares of Common Stock shall
be so listed, such listing of all such Securities from time to time issuable
hereunder. The Company shall use commercially reasonable best efforts to
maintain the listing of the Common Stock on the Principal Market and shall
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock on the Principal Market. The Company shall promptly, and in no event later
than the following Business Day, provide to the Investor copies of any notices
it receives from any Person regarding the continued eligibility of the Common
Stock for listing on the Principal Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4.3.
The Company shall take all action necessary to ensure that its Common Stock can
be transferred electronically as DWAC Shares.
 
4.4          Prohibition of Short Sales and Hedging Transactions. The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Article IX, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.
 
4.5          Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause to be issued
to the Investor an aggregate of 2,640,000 shares of Common Stock (the
“Commitment Shares”). The Commitment Shares will be issued in four tranches of
500,000 shares each and one tranche of 640,000 shares, at an interval of every
15 calendar days starting from the later of (i) the effectiveness date of the
Registration Statement or (ii) the date the Company’s shareholders approve the
transactions contemplated by this Agreement. For the avoidance of doubt, all of
the Commitment Shares shall be fully earned as of the date of this Agreement,
whether or not the Commencement shall occur or any Purchase Shares are purchased
by the Investor under this Agreement and irrespective of any subsequent
termination of this Agreement.
 
4.6          Securities Laws Disclosure; Publicity. The Company shall by 9:30
a.m. (New York City time) on the Business Day immediately following the date
hereof, issue a press release

21

--------------------------------------------------------------------------------




disclosing the material terms of the transactions contemplated hereby. From and
after the issuance of such press release, the Company represents to the Investor
that it shall have publicly disclosed all material, non-public information
delivered to the Investor by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company and the
Investor shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor the
Investor shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of the Investor, or without the prior consent of the Investor, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. The Company shall
not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, employees, affiliates and agents, not to,
provide the Investor with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Investor. If the Investor has, or believes
it has, received any such material, nonpublic information regarding the Company
or any of its Subsidiaries from the Company, any of its Subsidiaries or any of
their respective officers, directors, employees, affiliates or agents, it may
provide the Company with written notice thereof. The Company shall, within one
(1) Business Day of receipt of such notice, make public disclosure of such
material, nonpublic information. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees, affiliates and agents, in addition to
any other remedy provided herein or in the Transaction Documents, the Investor
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees, affiliates or agents.
The Investor shall not have any liability to the Company, its Subsidiaries, or
any of its or their respective officers, directors, employees, affiliates,
stockholders or agents for any such disclosure. To the extent that the Company
delivers any material, nonpublic information to the Investor without the
Investor’s consent, the Company hereby covenants and agrees that the Investor
shall not have any duty of confidentiality to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agent with respect to, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agent not to trade on the basis of, such material, nonpublic
information. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of the Investor in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of the
Investor, except: (a) as required by federal securities law in connection with
the filing of final Transaction Documents with the Commission and (b) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Investor with prior notice of such
disclosure permitted under this clause (b).
 
4.7         Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Purchase or shall use such other method,
reasonably satisfactory to the Investor and the Company.

22

--------------------------------------------------------------------------------




 
4.8         Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.
 
4.9          Use of Proceeds. The Company will use the net proceeds from the
offering as described in the Registration Statement or the SEC Documents.
 
4.10          Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.
 
4.11          Integration. From and after the date of this Agreement, neither
the Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would (i) require
registration of the offer and sale of any of the Securities under the Securities
Act, or (ii) cause this offering of the Securities to be integrated with other
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated, unless in the case of this clause (ii),
stockholder approval is obtained before the closing of such subsequent
transaction in accordance with the rules of such Principal Market.


4.12    Indemnification. Subject to the provisions of this Section 4.12, the
Company will indemnify the Investor and its directors, officers, shareholders,
members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls the Investor
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling persons (each, an “Investor Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Investor Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any action instituted against the Investor Parties in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Investor Party, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of such Investor Party’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Investor Party may have with any such stockholder or any
violations by such Investor Party of state or federal securities laws or any
conduct by such Investor

23

--------------------------------------------------------------------------------




Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Investor Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Investor Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Investor Party. Any Investor Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Investor Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of the
Company and the position of such Investor Party, in which case the Company shall
be responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable to any Investor Party under
this Agreement (y) for any settlement by an Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by such Investor Party
in this Agreement or in the other Transaction Documents. The indemnification
required by this Section 4.12 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Investor Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.
 
ARTICLE V.
TRANSFER AGENT INSTRUCTIONS
 
5.1    Prior to the Commitment Date, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto
as Exhibit A to issue the Commitment Shares in accordance with the terms of this
Agreement (the “Irrevocable Transfer Agent Instructions”). The certificate(s)
representing the Commitment Shares, except as set forth below, shall bear the
following restrictive legend (the “Restrictive Legend”):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
 

24

--------------------------------------------------------------------------------




5.2     On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than one (1) Business Day following the
delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates representing the Commitment Shares (which certificates the
Investor shall promptly deliver on or prior to the first to occur of the events
described in clauses (i) and (ii) of this sentence), as directed by the
Investor, issue and deliver (or cause to be issued and delivered) to the
Investor, as requested by the Investor, either: (A) a certificate representing
such Commitment Shares that is free from all restrictive and other legends or
(B) a number of shares of Common Stock equal to the number of Commitment Shares
represented by the certificate(s) so delivered by the Investor as DWAC Shares.
The Company shall take all actions to carry out the intent and accomplish the
purposes of the immediately preceding sentence, including, without limitation,
delivering all such legal opinions, consents, certificates, resolutions and
instructions to the Transfer Agent, and any successor transfer agent of the
Company, as may be requested from time to time by the Investor or necessary or
desirable to carry out the intent and accomplish the purposes of the immediately
preceding sentence. On the Commencement Date, the Company shall issue to the
Transfer Agent, and any subsequent transfer agent, (i) irrevocable instructions
in the form substantially similar to those used by the Investor in substantially
similar transactions (the “Commencement Irrevocable Transfer Agent
Instructions”) and (ii) the notice of effectiveness of the Registration
Statement in the form attached as an exhibit to the Registration Rights
Agreement (the “Notice of Effectiveness of Registration Statement”), in each
case to issue the Commitment Shares and the Purchase Shares in accordance with
the terms of this Agreement and the Registration Rights Agreement. All Purchase
Shares to be issued from and after Commencement to or for the benefit of the
Investor pursuant to this Agreement shall be issued only as DWAC Shares. The
Company represents and warrants to the Investor that, while this Agreement is
effective, no instruction other than the Commencement Irrevocable Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement referred
to in this Section 5.2 will be given by the Company to the Transfer Agent with
respect to the Commitment Shares or the Purchase Shares from and after
Commencement, and the Commitment Shares and the Purchase Shares covered by the
Registration Statement shall otherwise be freely transferable on the books and
records of the Company. The Company agrees that if the Company fails to fully
comply with the provisions of this Section 5.2 within five (5) Business Days of
the Investor providing the deliveries referred to above, the Company shall, at
the Investor’s written instruction, purchase such shares of Common Stock
containing the Restrictive Legend from the Investor at the greater of the (i)
Purchase Price paid for such shares of Common Stock (as applicable) and (ii) the
Closing Sale Price of the Common Stock on the date of the Investor’s written
instruction.


ARTICLE VI.
CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK


6.1    The right of the Company hereunder to commence sales of the Purchase
Shares on the Commencement Date is subject to the satisfaction of each of the
following conditions:
 
(a)          the Investor shall have executed each of the Transaction Documents
and delivered the same to the Company;

25

--------------------------------------------------------------------------------




 
(b)       the Registration Statement covering the resale of the Commitment
Shares and Purchase Shares shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC;


(c)     obtaining stockholder approval under the applicable rules of The NASDAQ
Stock Market; and
 
(d)       the representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.


ARTICLE VII.
CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK


7.1    The obligation of the Investor to buy Purchase Shares under this
Agreement is subject to the satisfaction of each of the following conditions on
or prior to the Commencement Date and, once such conditions have been initially
satisfied, there shall not be any ongoing obligation to satisfy such conditions
after the Commencement has occurred:
 
(a)          The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;
 
(b)         The Company shall have issued or caused to be issued to the Investor
(i) one or more certificates representing the Commitment Shares free from all
restrictive and other legends or (ii) a number of shares of Common Stock equal
to the number of Commitment Shares as DWAC Shares, in each case in accordance
with Section 5.2;
 
(c)          The Common Stock shall be listed or quoted on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, and all Securities to be issued by
the Company to the Investor pursuant to this Agreement shall have been approved
for listing or quotation on the Principal Market in accordance with the
applicable rules and regulations of the Principal Market, subject only to
official notice of issuance;
  
(d)          The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3.1 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied with
the covenants,

26

--------------------------------------------------------------------------------




agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement Date.
 
(e)           As of the Commencement Date, the Company shall have reserved out
of its authorized and unissued Common Stock, 30,000,000 shares of Common Stock
solely for the purpose of effecting purchases of Purchase Shares hereunder;
 
(f)          The Commencement Irrevocable Transfer Agent Instructions and the
Notice of Effectiveness of Registration Statement each shall have been delivered
to and acknowledged in writing by the Company and the Company's Transfer Agent
(or any successor transfer agent);
 
(g)           The Registration Statement covering the resale of the Commitment
Shares and Purchase Shares shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC. The Company shall have
prepared and filed with the SEC, not later than one (1) Business Day after the
effective date of the Registration Statement, a final and complete prospectus
(the preliminary form of which shall be included in the Registration Statement)
and shall have delivered to the Investor a true and complete copy thereof. Such
prospectus shall be current and available for the resale of all of the
Securities by the Investor. All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the SEC at or prior to the Commencement Date pursuant to the
reporting requirements of the Exchange Act shall have been filed with the SEC
within the applicable time periods prescribed for such filings under the
Exchange Act;
 
(h)         No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred;
 
(i)          All federal, state and local governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state and local courts or governmental agencies and all
federal, state and local regulatory or self-regulatory agencies necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;
 
(j)          No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or

27

--------------------------------------------------------------------------------




foreign court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents; and
 
(k)          No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.
 
ARTICLE VIII.
EVENTS OF DEFAULT
 
8.1    An "Event of Default" shall be deemed to have occurred at any time as any
of the following events occurs:
 
(a)          the effectiveness of a registration statement registering the
resale of the Securities lapses for any reason (including, without limitation,
the issuance of a stop order or similar order) or such registration statement
(or the prospectus forming a part thereof) is unavailable to the Investor for
resale of any or all of the Securities to be issued to the Investor under the
Transaction Documents, and such lapse or unavailability continues for a period
of ten (10) consecutive Business Days or for more than an aggregate of thirty
(30) Business Days in any 365-day period, but excluding a lapse or
unavailability where (i) the Company terminates a registration statement after
the Investor has confirmed in writing that all of the Securities covered thereby
have been resold or (ii) the Company supersedes one registration statement with
another registration statement, including (without limitation) by terminating a
prior registration statement when it is effectively replaced with a new
registration statement covering Securities (provided in the case of this clause
(ii) that all of the Securities covered by the superseded (or terminated)
registration statement that have not theretofore been resold are included in the
superseding (or new) registration statement);
 
(b)          the suspension of the Common Stock from trading on the Principal
Market for a period of three (3) consecutive Business Days, provided that the
Company may not direct the Investor to purchase any shares of Common Stock
during any such suspension;
 
(c)          the delisting of the Common Stock from The NASDAQ Capital Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, The NASDAQ Global Market, The NASDAQ Global
Select Market, the NYSE MKT, the NYSE Arca, the OTC Bulletin Board or OTC
Markets (or nationally recognized successor to any of the foregoing);
 

28

--------------------------------------------------------------------------------




(d)          the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Investor within three (3) Business Days after the applicable
Purchase Date on which the Investor is entitled to receive such Securities;
 
(e)          the Company breaches any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach would
reasonably be expected to have a Material Adverse Effect and except, in the case
of a breach of a covenant which is reasonably curable, only if such breach
continues for a period of at least five (5) Business Days;
 
(f)           if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;
 
(g)          if the Company, pursuant to or within the meaning of any Bankruptcy
Law, (i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;


(h)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;
 
(i)           if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares; or
 
(j)           if at any time after the Commencement Date, the Exchange Cap is
reached (to the extent such Exchange Cap is applicable pursuant to Section
2.4 hereof).
 
8.2    In addition to any other rights and remedies under applicable law and
this Agreement, so long as an Event of Default has occurred and is continuing,
or if any event which, after notice and/or lapse of time, would become an Event
of Default, has occurred and is continuing, the Company shall not deliver to the
Investor any Purchase Notice.
 
ARTICLE IX.
TERMINATION
 
9.1    This Agreement may be terminated only as follows:
 
(a)          If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors (any of which would be an Event of Default as
described in Sections 8.1(f), 8.1(g) and 8.1(h) hereof), this

29

--------------------------------------------------------------------------------




Agreement shall automatically terminate without any liability or payment to the
Company (except as set forth below) without further action or notice by any
Person.
 
(b)          In the event that the Commencement shall not have occurred on or
before May 15, 2016, due to the failure to satisfy the conditions set forth
in Articles VI and VII above with respect to the Commencement, this Agreement
may be terminated by either party at the close of business on such date or
thereafter without liability of such party to the other party (except as set
forth below); provided, however, that the right to terminate this Agreement
under this Section 9.1(b) shall not be available to any party if such party is
then in breach of any covenant or agreement contained in this Agreement or any
representation or warranty of such party contained in this Agreement fails to be
true and correct such that the conditions set forth in Section 6.1(c) or Section
7.1(e), as applicable, could not then be satisfied.
 
(c)          At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below). The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Investor.
 
(d)          This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).
 
(e)          If, for any reason or for no reason, the full Available Amount has
not been purchased in accordance with Article II of this Agreement by the
Maturity Date, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).
 
Except as set forth in Sections 9.1(a) (in respect of an Event of Default
under Sections 8.1(f), 8.1(g) and 8.1(h)), 9.1(d) and 9.1(e), any termination of
this Agreement pursuant to this Article IX shall be effected by written notice
from the Company to the Investor, or the Investor to the Company, as the case
may be, setting forth the basis for the termination hereof. The representations
and warranties and covenants of the Company and the Investor contained
in Articles III, IV,  and V hereof, the indemnification provisions set forth
in Section 4.12 hereof and the agreements and covenants set forth in Articles
VIII, IX and X shall survive the Commencement and any termination of this
Agreement. No termination of this Agreement shall (i) affect the Company’s or
the Investor’s rights or obligations under (A) this Agreement with respect to
pending Purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending Purchases under this
Agreement and (B) the Registration Rights Agreement, which shall survive any
such termination, or (ii) be deemed to release the Company or the Investor from

30

--------------------------------------------------------------------------------




any liability for intentional misrepresentation or willful breach of any of the
Transaction Documents.
 
ARTICLE X.
MISCELLANEOUS
10.1    Fees and Expenses. Except as expressly set forth in the Transaction
Documents or any other writing to the contrary, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement; provided
that on the date hereof the Company shall pay the Investor an aggregate of
$25,000 for their legal fees. The Company shall pay all Transfer Agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the Investor.


10.2    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.


10.3    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the second (2nd) Business Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given. The
addresses for such communications shall be:
 
If to the Company:
 
Ascent Solar Technologies, Inc.
 
12300 Grant Street
 
Thornton, Colorado 80241
 
Telephone:
(720) 872-5000
 
Facsimile:
 
E-mail:
 
Attention:

 

31

--------------------------------------------------------------------------------




With a copy to (which shall not constitute notice or service of process):
 
Faegre Baker Daniels LLP
 
1470 Walnut Street, Suite 300
 
Boulder, CO 80302
 
Telephone:
 
 
Facsimile:
 
 
E-mail:
James.carroll@FaegreBD.com
 
Attention:
James H. Carroll, Esq.

 
If to the Investor:
 
Redwood Management, LLC
 
16850 Collins Ave., Suite 112-341
 
Sunny Isles, FL 33160
 
Telephone:
305-466-1577
 
Facsimile:
 
 
E-mail:
 
 
Attention:
 

  
With a copy to (which shall not constitute notice or service of process):
 
Robinson Brog Leinwand Greene Genovese & Gluck P.C.
 
875 Third Avenue
 
New York, NY 10022
 
Telephone:
(212) 603-6300
 
Facsimile:
(212) 956-2164
 
E-mail:
ded@robinsonbrog.com
 
Attention:
David E. Danovitch, Esq.

 
If to the Transfer Agent:
 
 
 
Telephone:
 
 
Facsimile:
 
 
Attention:
 

 
or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of

32

--------------------------------------------------------------------------------




personal service, receipt by facsimile or receipt from a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.


10.4    Amendments; Waivers. No provision of this Agreement may be amended or
waived by the parties from and after the date that is one (1) Business Day
immediately preceding the initial filing of the Registration Statement with the
SEC. Subject to the immediately preceding sentence, (i) no provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto and (ii) no provision of this Agreement may be waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.


10.5    Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.


10.6    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.


10.8    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.12 and this Section
10.8.


10.9    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and

33

--------------------------------------------------------------------------------




sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If either party shall commence an action, suit or proceeding
to enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.12, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.


10.10    Survival. The representations and warranties contained herein shall
survive each closing and the delivery of the Securities.


10.11    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.


10.12    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


10.13    Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever the Investor exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
the Investor may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.


10.14    Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

34

--------------------------------------------------------------------------------






10.15    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Investor and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.


10.16    Payment Set Aside. To the extent that the Company makes a payment or
payments to the Investor pursuant to any Transaction Document or the Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


10.17    Usury. To the extent it may lawfully do so, the Company hereby agrees
not to insist upon or plead or in any manner whatsoever claim, and will resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, now or at any time hereafter in force, in connection with
any claim, action or proceeding that may be brought by the investor in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to the Investor with respect to indebtedness
evidenced by the Transaction Documents, such excess shall be applied by the
investor to the unpaid principal balance of any such indebtedness or be refunded
to the Company, the manner of handling such excess to be at the Investor’s
election.


10.18    Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

35

--------------------------------------------------------------------------------






10.19    Saturdays, Sundays, Holidays, etc.    If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.


10.20    Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.


10.21    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


(Signature Pages Follow)


*   *   *   *   *

36

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.
 






ASCENT SOLAR TECHNOLOGIES, INC.




By: /s/ Victor Lee
Name: Victor Lee
Title: Chief Executive Officer




REDWOOD MANAGEMENT, LLC




By: /s/ John DeNobile
Name: John DeNobile
Title: Manager

37

--------------------------------------------------------------------------------






SCHEDULES
 
 
EXHIBITS
 
Exhibit A
Form of Letter to Transfer Agent

 
 

38

--------------------------------------------------------------------------------






DISCLOSURE SCHEDULES
 
 
 

39

--------------------------------------------------------------------------------






EXHIBIT A
 
FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENTS SHARES
AT SIGNING OF THE PURCHASE AGREEMENT
 
 



40